540 Pa. 527 (1995)
658 A.2d 788
John R. KENNEDY, Administrator of the Estate of Kathleen Kennedy, Deceased, and Lewis Scott, an Incompetent, by Cora Smith, his Guardian Ad Litem, Appellants,
v.
CITY OF PHILADELPHIA and Commonwealth of Pennsylvania, Torts Litigation Unit-Office of Attorney General, and Pennsylvania Department of Transportation and James H. Hartbauer, Appellees.
Supreme Court of Pennsylvania.
Argued April 25, 1995.
Decided May 19, 1995.
Reargument Denied July 13, 1995.
Lawrence D. Finney, Philadelphia, for Kennedy & Smith.
Alan Ostrow, Philadelphia, for City of Philadelphia.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
The Court being evenly divided, the Order of the Commonwealth Court is affirmed.
Messrs. Justice Cappy and Castille and Senior Justice Montemuro, who is sitting by designation, dissent and would reverse the Order of the Commonwealth Court.